The opinion of the court was delivered by
Breaux, J.
The receiver, appellee here, moves to dismiss the appeal from a judgment dismissing a previous appeal.
In this ease the court rendered an order granting a suspensive appeal to the Supreme Court and to August M. Benedict, from the order appointing George W. Nott, Receiver of the Louisiana debenture Company, Limited.
A motion was filed in due time to rescind the order of appeal on the grounds it sets out. The motion was made absolute and the order granting a suspensive appeal was revoked. Whereupon, plaintiff applied for a devolutive appeal returnable to this court. The order was issued and the appeal was made returnable on the first Monday of November, 1899.
*598In case No. 13*341 in which we banded, down an opinion this day-dismissing the appeal, the appeal was taken from the order or judgment appointing. George W. Nott, Receiver of the Louisiana Debenture Company, Limited- In the case now before us for decision, No-13,259, the appeal is taken from another judgment rendered subsequently therein on a rule taken by George W- Nott* Receiver and. others to have rescinded and annulled the order granted by the dis triet judge allowing plaintiff, the State of Louisiana^ a suspensive-appeal from the order and judgment appointing George W- Nott Receiver.
This motion was granted and the appeal was rescinded and annulled. It is from that judgment that this appeal is taken.
The transcript in this case, as. in No. 13,341, was filed on the thirteenth day of November, 1899, more than five judicial days after the time it should have been filed. An extention in the time in which to file the transcript was obtained but the time granted had expired before the term of court.
Those who appeal must file their transcripts within the legal delays. Under repeated decisions upon that subject, the court is without authority to entertain an- appeal unless the transcript is seasonably filed. In Ducournau vs. Levistones, 4th Ann. 30, the court decided that the appellant’s failure to file his transcript timely was fatal to the appeal, and thereby followed the rule laid, down in Peytevin vs. Winter, 4th La. 46.
For the reasons herein assigned and also for those given in case No. 13,341, it is ordered, adjudged and decreed that the appeal be dismissed.